                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


MATTHEW SPECTOR                                      CIVIL ACTION

VERSUS                                               NO. 18-8806-WBV-JVM

USAA CASUALTY INSURANCE                              SECTION: D (1)
COMPANY, ET AL.


                                       ORDER
        Before the Court is USAA General Indemnity Company’s Motion to Strike Jury

Demand. 1 The Motion is unopposed.         For the following reasons, the Motion is

GRANTED.

        I.      BACKGROUND

        On or about August 3, 2018, Matthew Spector (“Plaintiff”) filed a Petition for

Damages and Jury Demand in Civil District Court for the Parish of Orleans,

Louisiana, for the damages sustained by his home as a result of the August 2017 flood

event in New Orleans and a city construction project on his street.2 Plaintiff named

as defendants USAA Casualty Insurance Company, USAA General Indemnity

Company (“USAA GIC”), the City of New Orleans, Wallace C. Drennan, Inc., and the

Sewerage and Water Board of New Orleans. The Petition specifically includes a jury

demand.3




1 R. Doc. 15.
2 R. Doc. 1-2 at ¶¶ 6-22.
3 Id. at ¶ 27.
       On September 20, 2018, USAA GIC removed the case to this Court based upon

28 U.S.C. § 1331, federal question jurisdiction, and the National Flood Insurance Act,

42 U.S.C. § 4001, et seq.

       USAA GIC filed the instant Motion to Strike Jury Demand on November 9,

2018.4 USAA GIC asserts that Plaintiff is not entitled to a jury trial on his claims

against USAA GIC in its capacity as a Write-Your-Own flood insurance provider

because: (1) the Seventh Amendment right to a jury trial does not apply, since the

funds at issue are United States Treasury funds and not the funds of USAA GIC; and

(2) the National Flood Insurance Act of 1968 does not allow for jury trials involving

the National Flood Insurance Program.5 No opposition to the Motion has been filed.6

       On November 13, 2018, the Court issued a Scheduling Order and fixed the

matter for a jury trial to begin on December 2, 2019.7

       II.     DISCUSSION

       The Seventh Amendment to the United States Constitution provides for the

right to trial by jury in civil suits at common law where the amount in controversy

exceeds twenty dollars.8 However, it is well settled that the right to a jury trial does

not apply in actions to recover funds from the United States Treasury.9




4 R. Doc. 15.
5 Id. at p. 2; R. Doc. 15-1 at pp. 2-3
6 Local Rule 7.5 of the Eastern District of Louisiana provides, in pertinent part, that, “Each party

opposing a motion must file and serve a memorandum in opposition to the motion with citations of
authorities no later than eight days before the noticed submission date.”
7 R. Doc. 19.
8 U.S. CONST. amend. VII.
9 Lehman v. Nakshian, 453 U.S. 156, 160, 101 S.Ct. 2698, 2701, 69 L.Ed.2d 548 (1981).
       The Federal Emergency Management Agency (“FEMA”) operates the National

Flood Insurance Program (“NFIP”), and in doing so, uses private insurance

companies known as Write-Your-Own (“WYO”) carriers to issue flood insurance

policies. 10 “The federal government, however, funds the NFIP, covering the ‘cost

incurred in the adjustment and payment of any claims for losses.’”11 The Fifth Circuit

has recognized that, “WYO carriers are fiscal, not general, agents of the United

States.”12 The Fifth Circuit has further acknowledged that, “[A] suit against a WYO

company is the functional equivalent of a suit against FEMA.’”13 The Fifth Circuit

has further held that a judgment against a WYO Program carrier constitutes a direct

charge on the public treasury.14

       This Court has consistently held that jury trials are unavailable in matters

involving WYO Program carriers.15 Because Plaintiff sued USAA GIC in its capacity

as a WYO Program carrier, it is a fiscal agent of the United States and there is no




10 Bennet v. Farmers Ins. Exchange, Civ. A. No. 07-4539, 2008 WL 4443067, at *1 (E.D. La. Sept. 26,
2008) (citation omitted).
11 Id. (quoting 42 U.S.C. § 4017(d)(1)).
12 Ekhlassi v. National Lloyds Ins. Co., 926 F.3d 130, 135 & 137 (5th Cir. 2019) (quoting Van Holt v.

Liberty Mut. Fire Ins. Co., 163 F.3d 161, 165 (3d Cir. 1998) (citing 42 U.S.C. § 4071(a)(1))).
13 Ekhlassi, 926 F.3d at 137 (quoting Van Holt, 163 F.3d at 166-67).
14 Gowland v. Aetna, 143 F.3d 951, 955 (5th Cir. 1998) (citing In re Estate of Lee, 812 F.2d 253, 256

(5th Cir. 1986)).
15 See, Bennet, Civ. A. No. 07-4539, 2008 WL 4443067; Davis v. American Sec. Ins. Co., Civ. A. No. 07-

4158, 2008 WL 170697 (E.D. La. Jan. 17, 2008); Leach v. Ameriquest Mortgage Servs., Civ. A. No. 06-
1981, 2007 WL 2668888 (E.D. La. Sept. 6, 2007); Welch v. State Farm Fire & Cas. Co., Civ. A. No. 06-
5130, 2007 WL 2903049 (E.D. La. Sept. 27, 2007); Curole v. Louisiana Citizens Property Ins. Corp.,
Civ. A. No. 06-8539, 2007 WL 625933, at *5 (E.D. La. Feb. 23, 2007); See also, Markey v. Louisiana
Citizens Fair Plan, Civ. A. No. 06-5473 (E.D. La. Feb. 21, 2008) (R. Doc. 105) (Order granting motion
to quash jury demand).
right to trial by jury on Plaintiff’s flood claims in this case. Plaintiff, however, does

retain the right to a jury trial for other matters not related to the flood claims.16

        Accordingly,

        IT IS HEREBY ORDERED that USAA General Indemnity Company’s

Motion to Strike Jury Demand17 is GRANTED. Trial will commence on December

2, 2019 at 9:00 a.m. with a jury. The jury will only consider matters related to non-

flood insurance claims.

        New Orleans, Louisiana, August 22, 2019.




                                                 ______________________________
                                                 WENDY B. VITTER
                                                 United States District Judge




16 See, Bennet, Civ. A. No. 07-4539, 2008 WL 4443067, at *2 (granting WYO carrier’s motion to quash
jury demand with respect to any flood claims); Leach, Civ. A. No. 06-1981, 2007 WL 2668888, at *1
(finding plaintiffs did not have a right to trial by jury on their flood claims against a WYO carrier, but
that plaintiffs retained the right to a jury for other matters not related to flood claims); Curole, Civ. A.
No. 06-8539, 2007 WL 625933, at *5 (granting FEMA’s motion to strike plaintiffs’ request for a jury
trial on their claims against FEMA only).
17 R. Doc. 15.
